UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 15, 2012 COVENANT TRANSPORTATION GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 000-24960 88-0320154 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 400 Birmingham Hwy., Chattanooga, TN (Address of principal executive offices) (Zip Code) (423) 821-1212 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 15, 2012, the Compensation Committee of the Board of Directors (the "Committee") of Covenant Transportation Group, Inc., a Nevada corporation (the “Company”), approved restricted stock grants to the named executive officers of the Company.The grants vest upon the Committee's certification following finalization of the Company's audit for the fiscal year ending December31, 2014, that each of the following three performance-based criteria has been attained: (A)earnings per share of at least $1.12, excluding extraordinary and non-recurring items; (B)net total indebtedness to total capitalization of 65% or less (including the present value of off-balance sheet leases); and (C)9% or greater return on invested capital. The following table sets forth the grants to the named executive officers: Named Executive Officer Shares of Restricted Stock David R. Parker Joey B. Hogan Tony Smith R.H. Lovin, Jr. Richard B. Cribbs SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COVENANT TRANSPORTATION GROUP, INC. Date: November 19,2012 By: /s/ Richard B. Cribbs Richard B. Cribbs Senior Vice President and Chief Financial Officer
